Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered December 4, 1990, which, inter alia, denied defendant’s motion for a change of venue from Bronx County to Westchester County, unanimously affirmed, with costs.
Venue was properly placed in Bronx County based on the residence of plaintiff. (Coles v LaGuardia Med. Group, 161 AD2d 166.) Defendant Armor Elevator Company relied on the situs of the alleged tort action, the medical offices of plaintiff’s two treating physicians and the residence of a potential witness to support its application for a discretionary change of venue (CPLR 510 [3]).
This Court has repeatedly stated that a motion for a change of venue based on the convenience of material witnesses must be supported by a statement which specifies the witnesses affected, the nature of their testimony, and the inconvenience that the witnesses would sustain if required to testify in the county of original venue. (Coles v LaGuardia Med. Group, supra, at 167; Moghazeh v Valdes-Rodriguez, 151 AD2d 428, 429; Firoozan v Key Food Supermarket, 151 AD2d 334.) The attorney’s affirmation submitted below was insufficient for this purpose. Concur—Carro, J. P., Ellerin, Asch and Rubin, JJ.